Title: To Benjamin Franklin from the Marquis d’Osmond, 14 February 1777
From: Osmond, René-Eustache, marquis d’
To: Franklin, Benjamin


Vendredi 14 fevrier 1777.
Le Marquis d’Osmond, colonel commendant du regiment de Cavalerie d’Orleans, s’est presenté plusieures fois à l’hotel d’hambourg pour avoir l’honneur de voir Monsieur franclin où Monsieur dign; Les circonstances l’ont mal servi. L’un de ces Messieurs etoit incommodé l’autre etoit occupé. Le Marquis d’Osmond a le Plus grand desir d’obtenir une demie heure d’entretien. Il prie ces Messieurs de vouloir Bien donner, à celui de ses gens qui Porte ce Billet, le jour où ils seront visibles et l’heure qui leur sera la Plus commode. L’empressement du Marquis d’Osmond à s’ÿ rendre ne sera qu’une Preuve Bien faible de l’envie qu’il a d’obtenir ce qu’il demande.
 
Addressed: A Monsieur / Monsieur franclin / à l’hotel d’hambourg / rüe jacob. / A Paris
Notation: D’Osmond, Paris 15 fevrier 1777
